Citation Nr: 1747741	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-34 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to a total disability rating based on individual (TDIU).

3.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depression (herein PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to February 1978, February 2003 to March 2004, August 2008 to August 2009 and October 2009 to October 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a September 2016 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to an increased disability rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's OSA clearly and unmistakably preexisted his February 2003 to March 2004 period of active service, but VA has not met its burden to establish by clear and unmistakable evidence that the Veteran's OSA was not aggravated during his February 2003 to March 2004 period of active service.

2.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.



CONCLUSIONS OF LAW

1.  OSA was incurred in active wartime service.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.304(b) (2017).    

2.  Entitlement to a TDIU is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  OSA

The Veteran has variously reported that his OSA had its onset during his February 2003 to March 2004 period of active service, which included service in Iraq.  See, e.g., October 2010 VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  Of record is a private medical record from the Mercy Medical Center Sleep Diagnostics Program, which contained the results of a September 2004 sleep study and noted a diagnosis of OSA.  No accompanying clinical notes from this provider are of record.  

In contrast to the Veteran's report of OSA having its onset during his February 2003 to March 2004 period of active service, three separate medical records referenced the Veteran as being diagnosed with OSA prior to this period of active service.  A July 2006 Report of Medical History form, in the section completed by the examiner, noted "sleep apnea [diagnosed] 2002."  A December 2008 note from Dr. E.R. noted that the Veteran was "present[ing] to establish care" and stated that the Veteran "has sleep apnea, diagnosed in 2002."  An October 2010 Report of Medical Assessment form, in the section completed by a health care provider, noted that the Veteran was "diagnosed with OSA 2000."  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2017).  Stated differently, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry."  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  This is generally referenced as the "presumption of soundness."

The Veteran had a period of active service from February 9, 2003 to March 2004, which included service in Iraq.  Of record is a Pre-Deployment Health Assessment form that was completed on January 24, 2003.  A section of this form was completed by a health provider and stated "[a]fter interview/exam of patient, the following problems were noted and categorized by Review of Systems."  No notation or reference was made to OSA and the Veteran was noted as deployable.  The Board will accept this evidence as sufficient to establish that OSA was not noted when the Veteran was examined, accepted and enrolled for his February 2003 to March 2004 period of active service.  Accordingly, he is presumed sound with respect to OSA.  

As noted above, three separate medical records referenced the Veteran as having been diagnosed with OSA prior to the February 2003 to March 2004 period of active service.  As to the issue of whether the Veteran's OSA preexisted his February 2003 to March 2004 period of active service, the Board finds these more contemporaneous medical records, presumably based on reports at the time from the Veteran to the medical providers, to be of significant probative value and more probative than the Veteran's later reports after he had filed for entitlement to service connection (as well as the various later medical evidence of record that referenced OSA as being diagnosed in 2004 that presumably was based on the Veteran's reported history).  On the basis of the multiple medical records referencing the Veteran's OSA as being diagnosed in 2002 or earlier, the Board finds that the Veteran's OSA clearly and unmistakably preexisted his February 2003 to March 2004 period of active service.  

The remaining issue is whether there is clear and unmistakable evidence that the Veteran's preexisting OSA was not aggravated by his February 2003 to March 2004 period of active service.  In this regard, the Veteran "need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness" and "the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease."  See Horn v. Shinseki, 25 Vet. App. 231 (2012).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id.  

An October 2012 VA opinion stated that "it is less likely as not that the [V]eteran's [OSA] was a pre-existing (pre-military) condition that was permanently aggravated by active duty military service" and that "[t]he supportive factor in this opinion is that sleep apnea is a an anatomical condition and is completely independent from occupational conditions.  Any career or job cannot make an existing sleep apnea worse."  This opinion, essentially, stated that a job or occupation cannot aggravate OSA.  This opinion, however, is immaterial to the determinative issue in this case, as the key issue is whether OSA was aggravated during the Veteran's period of active service, regardless of the causation of such aggravation, to include whether such was specifically caused by the Veteran's particular military job or occupation.  The Board accordingly affords this opinion limited probative value.

Other evidence included the Veteran contemporaneously reporting on a January 2004 Post-Deployment Health Assessment form that he currently was "[s]till feeling tired after sleeping" and indicating on a February 2004 Report of Medical History form that he was currently experiencing frequent trouble sleeping.  In addition, of record is a January 2012 buddy statement from Colonel A.S., who stated that he was deployed to Iraq with the Veteran from 2003 to 2004, that they shared quarters, that he was able to observe the Veteran on a daily basis, that the Veteran "did not sleep well and was always tired" and that the Veteran received medical treatment and medication to help him sleep.  Also, as noted, a September 2004 private medical record included the results of a sleep study and noted a diagnosis of OSA.

Upon review of the evidence of record, the Board finds that VA has not met its burden to establish by clear and unmistakable evidence that the Veteran's OSA was not aggravated during his February 2003 to March 2004 period of active service.  In addition, based on the Veteran's contemporaneous report of sleep related symptoms and Colonel A.S.'s buddy statement corroborating such, combined with the September 2004 private medical record and subsequent medical records noting a diagnosis of OSA, the Board finds that the evidence indicated that there is a nexus between the Veteran's current OSA and his active service.  The Board therefore finds that the Veteran's OSA was incurred in active wartime service.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.304(b) (2017).  As such entitlement to service connection for OSA is warranted and to this extent the Veteran's claim is granted.

II.  TDIU

The Veteran is service connected for multiple disabilities, to include PTSD that has been assigned a 70 percent disability rating since October 2010, and his combined disability rating from October 2010 has been 90 percent.  As such, he meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2017).

Of record is a November 2012 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), on which the Veteran noted prior work as a letter carrier for the Post Office from 1985 until 2009 and work as a supervisor in the Army from 2008 to 2010.  It was noted that the Veteran last worked full time in October 2010 and at the September 2016 Board hearing the Veteran testified that he last worked in 2010 for the Army.  See September 2016 Board Hearing Transcript, page 7.

Upon review, the evidence of record indicated that the Veteran's service-connected disabilities would impact his ability to obtain and maintain both physical and sedentary jobs.  

The Veteran was afforded a VA examination in February 2013 and multiple Disability Benefits Questionnaires (DBQs) were completed.  This included a back DBQ completed in relation to the Veteran's service-connected (rated at 20 percent) muscle strain of the latissimus dorsi and quadratus lumborum and compression fracture of the T12, L4 and L5 (herein back condition).  It was noted that the Veteran's back condition impacted the Veteran's ability to work, specifically that there was "[l]imitation of standing, walking and sitting; limited to light Lifting."  It was also noted that the Veteran "has to alternate between sitting and standing, reports after about 30 minutes he has to change position, also reports stopping frequently while driving."  A flatfoot DBQ was completed in relation to the Veteran's service-connected (rated at 10 percent) bilateral pes planus and noted pain on use and manipulation of the feet and that the Veteran reported "pain when he stands or walks too long, will sit down and take a break, quantifies this also as about 30 minutes on his feet."  It was also noted that the Veteran's flatfoot condition impacted his ability to work, specifically that there was "[l]imitation of standing and walking."  Additionally, the examiner provided the opinion that "the [V]eteran's currently service connected medical conditions, while limiting do not preclude him from all types of gainful employment.  The veteran is capable of continuing employment at a light demand level and would be best suited to mostly sedentary positions."  

In addition, at the September 2016 Board hearing the Veteran testified, in regards to a question about sedentary work, that because of his back "on a daily basis, I mix up sitting and standing, walking and even laying down."  

The Veteran is also service connected (rated at 20 percent) for bilateral dry eye syndrome.  A May 2012 VA Gulf War examination report noted that the Veteran reported that his dry eyes "bother[] him when he is driving mostly.  [A]nd loves to read and finds it hard to keep going due to dry eyes" and referenced in relation to the dry eye condition an effect on usual occupational activities of "[v]ision difficulty."  Also, at the September 2016 Board hearing the Veteran testified that he cannot work, in part, due to his dry eyes and that "my eyes get so tired so fast, they feel like burned out sockets."   

The Veteran is also service connected (rated at 70 percent) for PTSD.  Upon review of the evidence, the Board finds that the Veteran's PTSD would impact his ability to obtain and maintain employment, specifically in regards to the impact his PTSD has on his ability to interact with other people and to deal with stress.  In this regard, a May 2012 VA PTSD DBQ noted symptoms that included anxiety, panic attacks more than once a week, flattened affect, difficulty in establishing and maintaining effective work and social relationship and difficulty in adapting to stressful circumstances including work or worklike setting.  

In addition, the Veteran's statements and multiple lay statements submitted in September 2016 also described issues related to the Veteran interacting with other people and his ability to deal with stressful situations.  For example, in a June 2013 Notice of Disagreement, the Veteran stated that "[a]nxiety is a major problem when confronted with any level of stress such as in employment."  In addition, in a September 2016 statement the Veteran's son stated that "[m]y father[']s interpersonal skills...have been eroded away by the PTSD to the point that he has difficulty at times even being around his own family."  At the September 2016 Board hearing, the Veteran testified that "I have real difficulty dealing with other people.  I get agitated, irritated easily" and that "I can end up feeling very angry.  The anxiety...I feel overwhelmed, sort of detached and like I am paralyzed mentally and emotionally."  When directly asked why he felt like he could not hold a job, he stated that "[b]ecause I get angry over the dumbest things sometimes...And I don't want to hurt myself...And I don't want to hurt anybody else but I have -- I just have difficulty being around them."  Also, in a September 2016 statement, the Veteran's wife stated that the Veteran's "anxiety/stress level is at peak on a daily basis.  Any little thing upsets him.  He gets angry, raises his voice, storms off and says he can't handle it and won't deal with it" and she also described the Veteran's argumentative behavior when interacting in public, to include at stores, restaurants, the bank and while driving.  She also referenced that the Veteran has an "inability to maintain his composure" in public and that "[h]e wants to live in the woods so he doesn't have to deal with people."

In review of the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board acknowledges the February 2013 VA opinion addressing the Veteran's physical disabilities that stated that the Veteran was able to perform light or sedentary work and the January 2013 VA opinion that the Veteran was not "precluded from gainful employment solely on the basis of PTSD."  In this regard, the Board notes that the ultimate TDIU determination rests with VA and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The evidence indicated that the Veteran's back and feet disabilities would impact his ability to sit, stand, walk and lift, that his bilateral eye disability would impact his ability to drive and read and that his PTSD would impact his ability to interact with other people and to deal with stress.  Upon consideration of the Veteran's service-connected disabilities collectively, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, the Board concludes that entitlement to a TDIU is warranted and the Veteran's claim is therefore granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2017).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to a TDIU is granted.


REMAND

The Veteran was last afforded a VA examination with respect to his PTSD in May 2012.  Subsequent evidence indicated a possible increase in severity of the Veteran's PTSD.  For example, a September 2016 statement from the Veteran's wife stated that the Veteran's "PTSD has gotten considerably worse within the last 6 months," a September 2016 statement from D.H. and L.H. stated that the Veteran's "anxiety is getting more frequent this year than last year" and the Veteran's testified at the September 2016 Board hearing that he "went back to counseling."  See September 2016 Board Hearing Transcript, page 4.  As such, remand is required for a new VA examination to determine the current severity of the Veteran's PTSD.
Also, as the record indicated that the Veteran previously received VA mental health treatment, while on remand, all outstanding VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from September 2013).

2.  Afford the Veteran an appropriate VA examination to determine the current severity of his PTSD.

3.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


